Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-30 in the reply filed on 5/6/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 8815521).
Regarding claim 9, Taylor teaches a apparatus and method for disruption of cells comprising providing a tissue sample or cell suspension sample (refer to column 8, Lines 57-60); performing mechanical or chemical disruption of the tissue or cell suspension sample in a chamber situated in a cartridge (358), while the cartridge (358) is engaged with a cartridge interface of an instrument (140), in order to produce debris and released subcellular organelles in the chamber (refer to column 1, Lines 45-50); separating a plurality of the released subcellular organelles from a portion of the debris into a liquid suspension (refer to column 1, Lines 45-50); collecting the plurality of the released subcellular organelles in the liquid suspension (refer to column 1, Lines 45-50); and analyzing individual subcellular organelles from the plurality of released subcellular organelles.  (refer to column 1, Lines 45-50)
Regarding claim 10, the providing a tissue sample or cell suspension sample comprises providing a tissue sample. (refer to column 8, Lines 57-60)
Regarding claim 11, the tissue sample comprises an organ or organ fragment. (refer to column 8, Lines 57-60)
Regarding claim 12, the organ or organ fragment is from one or more organs selected from the group consisting of: kidney, lung, spleen, liver, gut, and brain. (refer to column 8, Lines 57-60)
Regarding claim 13, the tissue sample is an organ or organ fragment that is 100 mg or less. (refer to column 44, Lines 60-65)
Regarding claim 14, the tissue sample is an organ fragment that is 25 mg or less. (Refer to paragraph [0020])
Regarding claim 15, the tissue sample comprises tumor tissue. (refer to column 44, Lines 60-65)
Regarding claim 16, the tissue sample comprises frozen tissue. (Refer to column 32, Lines 58-63)
Regarding claim 17, the tissue sample comprises fixed tissue. (Refer to column 32, Lines 58-63)
Regarding claim 18, the tissue sample or cell suspension sample comprises a cell suspension comprising tumor cells. (Refer to column 32, Lines 58-63)
Regarding claim 19, the collecting the plurality of the released subcellular organelles in the liquid suspension comprises collecting individual nuclei in the liquid suspension. (refer to column 1, Lines 45-50);
Regarding claim 20, the collecting the plurality of the released subcellular organelles in the liquid suspension comprises collecting ribosomes or mitochondria in the liquid suspension. (refer to column 1, Lines 45-50);
Regarding claim 21, the collecting the plurality of the released subcellular organelles in the liquid suspension comprises collecting at least 75,000 released intact nuclei per mg of the tissue sample. (refer to column 1, Lines 45-50);
Regarding claim 22, the collecting the plurality of the released subcellular organelles in the liquid suspension comprises collecting between 75,000 to 1,600,000 nuclei per mg of the tissue sample. (refer to column 1, Lines 45-50);
Regarding claim 23, the performing mechanical or chemical disruption of the tissue sample comprises automatically performing mechanical disruption of the tissue sample.  (refer to column 32, Lines 49-55)
Regarding claim 24, the collecting the plurality of the released subcellular organelles in the liquid suspension comprises automatically moving the released subcellular organelles in the liquid suspension into a strain chamber comprising a strainer or filter (87).  
Regarding claim 25, the cartridge (358) is disposable.
Regarding claim 26, analyzing the released subcellular organelles comprises performing optical imaging of the released subcellular organelles.
Regarding claim 27, analyzing the released subcellular organelles comprises performing sequencing of DNA or RNA derived from the released subcellular organelles.  (Refer to Column 1, Lines 45-51)
Regarding claims 28-34, refer to above claims for teachings. 
Regarding claim 35, contacting the tissue sample with a detergent, surfactant, or enzyme prior to, during, or following the mechanical or chemical disruption of the tissue sample in the apparatus.  (Refer to col. 29, Lines 55-60)
Regarding claim 36, the separating of the released subcellular organelles from a portion of the debris is automated. (refer to column 32, Lines 49-55)
Regarding claim 37, analyzing individual subcellular organelles from the plurality of released subcellular organelles comprises performing optical imaging to measure titer, clumping, viability, or a combination thereof of the released subcellular organelles. (Refer to Column 1, Lines 45-51)
Regarding claim 38, analyzing individual subcellular organelles from the plurality of released subcellular organelles comprises performing sequencing of DNA or RNA derived from a portion of the at least 75,000 intact released nuclei per mg of the organ or organ fragment. (Refer to Column 1, Lines 45-51)
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798